[Cite as State v. Christy, 2021-Ohio-1470.]


                                            COURT OF APPEALS
                                         FAIRFIELD COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                   :    JUDGES:
                                                    :
                                                    :    Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                       :    Hon. William B. Hoffman, J.
                                                    :    Hon. Patricia A. Delaney, J.
    -vs-                                            :
                                                    :    Case No. 20-CA-29
                                                    :
    KEVIN CHRISTY                                   :
                                                    :
                                                    :
           Defendant-Appellant                      :    OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Fairfield County Court
                                                        of Common Pleas, Case No. 08-CR-
                                                        0186



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               April 22, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                              For Defendant-Appellant:

    R. KYLE WITT                                         ANDREW T. SANDERSON
    FAIRFIELD CO. PROSECUTOR                             738 East Main St.
    DARCY T. COOK                                        Lancaster, OH 43130
    239 West Main St., Suite 101
    Lancaster, OH 43130
[Cite as State v. Christy, 2021-Ohio-1470.]


 Delaney, J.

          {¶1} Appellant Kevin Christy appeals from the June 30, 2020 Entry of the

 Fairfield County Court of Common Pleas. Appellee is the state of Ohio.

                                FACTS AND PROCEDURAL HISTORY

          {¶2} A statement of the facts underlying appellant’s criminal convictions is not

 necessary to our resolution of this appeal. The instant case has a long procedural history

 and this summary cites those events relevant to this appeal.

          {¶3} In 2008, appellant entered pleas of guilty to two counts of an indictment:

 Count III, abduction, a felony of the third degree, and Count IV, aggravated burglary, a

 felony of the first degree. The trial court sentenced appellant to a prison term of four

 years upon Count III and a community-control term of five years upon Count IV, with eight

 years suspended. The community-control term was to run consecutively to the prison

 term.

          {¶4}    No direct appeal was filed from appellant’s convictions and sentences.

          {¶5} On January 4, 2012, appellant completed his prison term, was released into

 the community, and began reporting to a community-control officer.

          {¶6}    Appellant stopped reporting in 2014.

          {¶7} On February 3, 2015, a motion to revoke appellant’s community control was

 filed. The motion to revoke indicated appellant absconded to Florida, where he was

 charged with aggravated assault with a firearm, domestic battery, battery, and domestic

 battery by strangulation. Appellant was convicted and served four years in prison in

 Florida, from 2014 to 2018.
[Cite as State v. Christy, 2021-Ohio-1470.]


          {¶8} On February 27, 2017, appellant filed a motion to dismiss. The trial court

 denied the motion.

          {¶9} Appellant appeared before the trial court on November 27, 2018, and

 revocation proceedings were initiated again. A revocation hearing was scheduled for

 January 25, 2019. Appellant objected to the revocation proceedings, the trial court

 overruled the objection, and disposition hearings were scheduled and rescheduled

 several times.

          {¶10} Ultimately, appellant appeared before the trial court on March 8, 2019, and

 admitted violating the terms of community control. Appellant moved the trial court to

 continue disposition to permit him to return to Florida to address a “pending matter” there.

 Appellant confirmed the oral motion to continue with a written motion filed March 13, 2019.

 Appellant repeatedly acknowledged the disposition was continued at his request and

 tolled the revocation proceedings such that the delay would not result in dismissal of the

 revocation proceedings.

          {¶11} On March 21, 2019, appellant appeared before the trial court and entered

 an admission to the revocation allegations. Appellant asked the trial court to continue

 community control; appellee asked for appellant’s community control to be revoked or for

 appellant to be sent to a community-based correctional facility (CBCF). The trial court

 continued the community control, put appellant on electronically-monitored house arrest,

 and continued his bond.

          {¶12} Appellant was ordered to complete a CBCF term and was transported to

 one on or around April 23, 2019. He was unsuccessfully terminated from the CBCF in

 June 2019.
[Cite as State v. Christy, 2021-Ohio-1470.]


          {¶13} On June 28, 2019, the trial court revoked appellant’s community control and

 imposed the balance of the sentence from Count IV.

          {¶14} Appellant did not appeal from the revocation of community control or the

 imposition of sentence upon Count IV.

          {¶15} On March 12, 2020, appellant filed a motion to vacate the sentence.

          {¶16} On June 8, 2020, appellant filed a Renewed Motion to Vacate Sentence.

          {¶17} The trial court overruled the motion to vacate sentence on June 30, 2020.

 Appellant now appeals from the trial court’s Entry Overruling Defendant’s Motion to

 Vacate Sentence and Revocation Disposition of June 30, 2020.

          {¶18} Appellant raises one assignment of error:

                                        ASSIGNMENT OF ERROR

          {¶19} “THE TRIAL COURT COMMITTED HARMFUL ERROR IN FAILING TO

 DISMISS        THE      REVOCATION           PROCEEDINGS    AGAINST      THE    DEFENDANT-

 APPELLANT.”

                                               ANALYSIS

          {¶20} Appellant argues the trial court erred in failing to grant his motions to dismiss

 the revocation proceedings. We disagree.

          {¶21} Appellant first argues the trial court lost jurisdiction over him because his

 term of supervision expired prior to the initiation of revocation proceedings. Brief, 5. We

 find this argument unavailing. The community-control term was tolled in 2015 upon the

 filing of a capias and a motion to revoke. The issuance of a capias tolls the running of

 the probationary period. State v. Dawson, 5th Dist. Holmes No. 17CA021, 2018-Ohio-

 2685, ¶ 16, citing Rash v. Anderson, 80 Ohio St.3d 349, 350, 686 N.E.2d 505 (1997);
[Cite as State v. Christy, 2021-Ohio-1470.]


 R.C. 2951.07. Appellant admittedly absconded to Florida, where he committed additional

 criminal offenses and was sentenced to a 4-year prison term. Moreover, in March 2019,

 appellant appeared before the trial court, requested tolling of the community-control term,

 and stipulated to the tolling of community control while he was in Florida. T. 4.

          {¶22} The premise underlying appellant’s argument is the trial court imposed a

 void sentence in 2008 because he was sentenced to a term of community control

 consecutive to a prison term. The Ohio Supreme Court has now held that unless

 otherwise authorized by statute, a trial court may not impose community-control sanctions

 on one felony count to be served consecutively to a prison term imposed on another

 felony count. See, State v. Paige, 153 Ohio St.3d 214, 2018-Ohio-813, 103 N.E.3d 800;

 State v. Hitchcock, 157 Ohio St.3d 215, 2019-Ohio-3246, 134 N.E.3d 164.

          {¶23} We find, however, that appellant’s sentence was voidable, not void.

 Appellant's contention that the trial court's alleged sentencing error rendered his sentence

 void and subject to collateral attack lacks merit. The Supreme Court recently “realign[ed]”

 its void sentence jurisprudence and returned to “the traditional understanding of what

 constitutes a void judgment.” State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159

 N.E.3d 248, ¶ 4. Thus, “[a] sentence is void when a sentencing court lacks jurisdiction

 over the subject-matter of the case or personal jurisdiction over the accused.” Id. at ¶ 42.

          {¶24} When a sentencing court has jurisdiction to act, however, sentencing errors

 render the sentence “voidable, not void, and [the sentence] is not subject to collateral

 attack.” Id. at ¶ 5. See State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, ¶ 1

 (following Harper to hold that “sentences based on an error, including sentences in which

 a trial court fails to impose a statutorily mandated term, are voidable if the court imposing
[Cite as State v. Christy, 2021-Ohio-1470.]


 the sentence has jurisdiction over the case and the defendant”). “[I]f a judgment is

 voidable, the doctrine of res judicata bars a party from raising and litigating in any

 proceeding, except a direct appeal, claims that could have been raised in the trial court.”

 Henderson at ¶ 19, citing State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967),

 paragraph nine of the syllabus. Accord Harper at ¶ 41, citing State v. Were, 120 Ohio

 St.3d 85, 2008-Ohio-5277, ¶ 7, 896 N.E.2d 699 (concluding that, because the defendant

 could have, but did not, raise a claimed sentencing error on direct appeal, the error was

 “now barred by the doctrine of res judicata”); State v. Hudson, 161 Ohio St.3d 163, 2020-

 Ohio-3849, ¶ 16.

          {¶25} Appellee concedes, therefore, appellant’s sentence was contrary to

 Hitchcock but contends appellant’s argument is barred by the doctrine of res judicata

 because he did not raise the error in a direct appeal. We agree. State v. Hall, 11th Dist.

 Trumbull No. 2020-T-0031, 2021-Ohio-791, ¶ 22 [appellant barred from collateral attack

 on sentence based on Hitchcock when appellant failed to file direct appeal].

          {¶26} We conclude the trial court possessed subject-matter jurisdiction over

 appellant's case and personal jurisdiction over appellant. See Harper at ¶ 25, quoting

 Smith v. Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, ¶ 8, 131 N.E.3d 1 (stating that “‘a

 common pleas court has subject-matter jurisdiction over felony cases’”); Henderson at ¶

 36, citing Tari v. State, 117 Ohio St. 481, 490, 159 N.E. 594 (1927) (noting that “[i]n a

 criminal matter, the court acquires jurisdiction over a person by lawfully issued process,

 followed by the arrest and arraignment of the accused and his plea to the charge”).

 Accordingly, any error in the exercise of the trial court's jurisdiction rendered appellant's
[Cite as State v. Christy, 2021-Ohio-1470.]


 sentence voidable, not void. State v. Thompson, 10th Dist. Franklin No. 19AP-359, 2020-

 Ohio-6756, ¶ 12.

          {¶27} Appellant could have, but did not, raise an argument regarding his sentence

 to a consecutive term of community control in a direct appeal. See State v. Reynolds, 79

 Ohio St.3d 158, 161, 679 N.E.2d 1131 (1997); State v. Szefcyk, 77 Ohio St.3d 93, 95,

 671 N.E.2d 233 (1996); State v. Braden, 10th Dist. No. 17AP-321, 2018-Ohio-1807, ¶ 13.

 As appellant's sentence was voidable, res judicata bars appellant's claims in the present

 appeal. Thompson, supra, 2020-Ohio-6756, ¶ 13.

          {¶28} Upon review, we find the trial court did not err in overruling appellant's

 motion to vacate his sentence. Appellant’s sole assignment of error is overruled.

                                              CONCLUSION

          {¶29} Appellant’s sole assignment of error is overruled and the judgment of the

 Fairfield County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Gwin, P.J. and

 Hoffman, J., concur.